             Case 1:21-cv-04645-AJN Document 1 Filed 05/24/21 Page 1 of 12




                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK



COLONY CAPITAL INC.,

                        Plaintiff,                       Civil Action No. 1:21-cv-04645

-v.-                                                     COMPLAINT FOR DECLARATORY
                                                         AND INJUNCTIVE RELIEF
JAMES F. FLAHERTY III,

                        Defendant.



        Plaintiff Colony Capital, Inc.1 (“CLNY”), by and through its attorneys O’Melveny &

Myers LLP, hereby files this Complaint for Declaratory and Injunctive Relief against Defendant

James F. Flaherty, III (“Flaherty”), and alleges as follows:

                                     NATURE OF THE ACTION

        1.       CLNY seeks a declaration that it is not required to arbitrate a claim brought by

Flaherty against CLNY in January 2019 before JAMS alleging CLNY has an obligation to

indemnify him against certain sexual harassment claims asserted against Flaherty by a former

executive assistant (the “Arbitration”).

        2.       As demonstrated below, CLNY has no obligation to arbitrate this claim because

CLNY and Flaherty have not agreed to arbitrate any disputes between them. Through the

arbitration, Flaherty is attempting to enforce his alleged indemnification rights that arise from the

Limited Partnership Agreement of Healthcare Opportunity JV, LP (the “Partnership




1
 At various points in time, CLNY was named “NorthStar Asset Management Group” and “Colony NorthStar, Inc.”
For simplicity, we refer to it as CLNY throughout this Complaint.



                                                    1
             Case 1:21-cv-04645-AJN Document 1 Filed 05/24/21 Page 2 of 12




Agreement”) he entered into with CLNY. But the Partnership Agreement does not contain an

arbitration clause, and in fact expressly designates the state and federal courts of New York, New

York as the exclusive forum for the parties to enforce their rights under the Partnership

Agreement. Moreover, there is no other agreement between Flaherty and CLNY to arbitrate

claims Flaherty purports to have under the Partnership Agreement.

        3.       CLNY also seeks a declaration that Flaherty has no entitlement to indemnification

from CLNY, because the Partnership Agreement specifies Flaherty may only seek

indemnification from the partnership formed by the Partnership Agreement, not from CLNY as a

limited partner.

        4.       Accordingly, the Court should issue an order declaring that (1) CLNY has no

obligation to arbitrate Flaherty’s indemnification claim; and (2) Flaherty has no right to

indemnification, contractual or otherwise, from CLNY.

                                                   PARTIES

        5.       Plaintiff CLNY is a company focused on investments in digital infrastructure that

has a legacy healthcare vertical and is a Maryland corporation with its principal place of business

located at 750 Park of Commerce Drive, Suite 210, Boca Raton, Florida 33487.

        6.       Defendant Flaherty is an individual who resides in California.

                                     JURISDICTION AND VENUE

        7.       The Court has personal jurisdiction over Flaherty because he has contractually

consented to its jurisdiction. (See Mahoney Aff. Ex. A (Partnership Agreement) § 12.9.)2

        8.       The Court has subject matter jurisdiction over this matter pursuant to 28 U.S.C. §

1332 because CLNY and Flaherty are residents of different states and the amount in controversy


2
 References to the “Mahoney Affidavit” refer to the Affidavit of Charles J. Mahoney in Support of Plaintiff
CLNY’s Order to Show Cause, filed herewith and dated May 24, 2021.



                                                         2
               Case 1:21-cv-04645-AJN Document 1 Filed 05/24/21 Page 3 of 12




is in excess of $75,000, based on (1) Flaherty’s claim that CLNY must indemnify him for

attorneys’ fees, mediation costs, and expenses he claims to have incurred; and (2) the attorneys’

fees CLNY has incurred and will incur in disputing Flaherty’s claim.

          9.       Venue in this Court is proper because the parties have consented to venue in New

York federal court. (See Mahoney Aff. Ex. A (Partnership Agreement) § 12.9.)

                                      STATEMENT OF FACTS

                                      The Partnership Agreement

          10.      On January 22, 2014, CLNY and Flaherty entered into the Partnership Agreement

for the purpose of expanding CLNY’s services to the healthcare industry.

          11.      Pursuant to the terms of the Partnership Agreement, CLNY and Flaherty agreed to

form a partnership named Healthcare Opportunity JV, LP. (See Mahoney Aff. Ex. A

(Partnership Agreement) §§ 1.2-1.3.) Both CLNY and Flaherty are defined as “Partners” in

Healthcare Opportunity JV, LP. (Id. Schedule A.)

          12.      Section 12.9 of the Partnership Agreement provides that the parties both consent

to the exclusive jurisdiction of New York state (or federal) court sitting in New York county to

resolve any disputes arising out of or relating to the Partnership Agreement. In full, Section 12.9

states:

                   Section 12.9. VENUE AND JURISDICTION. THE PARTIES
                   HEREBY IRREVOCABLY SUBMIT TO THE EXCLUSIVE
                   JURISDICTION OF ANY NEW YORK STATE OR FEDERAL
                   COURT SITTING IN NEW YORK COUNTY OVER ANY SUIT,
                   ACTION OR PROCEEDING ARISING OUT OF OR RELATING
                   TO THIS AGREEMENT. EACH PARTNER MAY, IN ITS
                   DISCRETION, ELECT THE STATE OF NEW YORK, NEW
                   YORK COUNTY, OR THE UNITED STATES OF AMERICA,
                   SOUTHERN DISTRICT OF NEW YORK, AS THE VENUE OF
                   ANY SUCH SUIT, ACTION OR PROCEEDING. EACH PARTY
                   HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
                   EXTENT PERMITTED BY LAW, ANY OBJECTION IT MAY




                                                   3
          Case 1:21-cv-04645-AJN Document 1 Filed 05/24/21 Page 4 of 12




               NOW OR HEREAFTER HAVE TO SUCH VENUE AS BEING
               AN INCONVENIENT FORUM. NOTWITHSTANDING THE
               FOREGOING, IN THE EVENT THE ACT REQUIRES THAT A
               SUIT, ACTION OR PROCEEDING ARISING OUT OF OR
               RELATING TO THIS AGREEMENT BE SUBMITTED TO THE
               COURT OF CHANCERY OR ANY OTHER COURT OF THE
               STATE OF DELAWARE, THE PARTIES HEREBY
               IRREVOCABLY SUBMIT TO THE JURISDICTION OF SUCH
               COURT WITH RESPECT TO SUCH SUIT, ACTION OR
               PROCEEDING. THE PROVISIONS OF THIS SECTION 12.9
               SHALL SURVIVE A BUY-OUT AND/OR THE TERMINATION
               OF THIS AGREEMENT.

               (Mahoney Aff. A (Partnership Agreement) § 12.9.)

       13.     There is no arbitration clause in the Partnership Agreement. (See generally

Mahoney Aff. Ex. A (Partnership Agreement).)

       14.     CLNY and Flaherty have not entered into any other agreement that would require

arbitration of claims between them.

       15.     Section 7.6(a) of the Partnership Agreement provides that Healthcare Opportunity

JV, LP would indemnify both CLNY and Flaherty for any claims arising out of or incidental to

the business of the Partnership, with some exceptions. In full, Section 7.6(a) states:

               The Partnership shall indemnify and hold harmless the Partners and
               their respective members, partners and/or their respective officers
               directors, employees, agents, principals and Affiliates (individually,
               an “Indemnitee”), including, without limitation, members of the
               Executive Committee and the Managing Director, from and against
               any and all losses, claims, demands, costs, damages, liabilities,
               expenses of any nature (including reasonable attorneys’ fees and
               disbursements), judgments, fines, settlements and other amounts
               arising from any and all claims, demands, actions, suits or
               proceedings in which the Indemnitee may be involved, or threatened
               to be involved, as a party or otherwise, arising out of or incidental
               to the business of the Partnership (excluding liabilities to any Partner
               (or its Affiliates) in connection with disputes between Partners or
               their Affiliates for breach of this Agreement or other matters),
               regardless of whether the Indemnitee continues to be a Partner, or a
               member, partner, Affiliate, officer, director, employee, agent,
               principal or affiliate as aforesaid at the time any such liability or
               expense is paid or incurred, to the extent the Indemnitee’s conduct



                                                  4
          Case 1:21-cv-04645-AJN Document 1 Filed 05/24/21 Page 5 of 12




                did not constitute (i) fraud, (ii) misappropriation of funds, (iii)
                intentional breach of this Agreement or any law, (iv) an act or
                omission that was material to the matter giving rise to the claim,
                demand, action, suit or proceeding which (x) was committed in bad
                faith or (y) was the result of active and deliberate dishonesty; (v) in
                the case of any criminal proceeding, the Indemnitee having had
                reasonable cause to believe that his/its conduct was unlawful; or (vi)
                with regard to the Flaherty Limited Partner, his receipt of any
                payments, directly or indirectly, from or in respect of any Healthcare
                Assets or Healthcare Entities (or any other transaction involving the
                NAM Partners, NorthStar, the Partnership or any of their respective
                Affiliates) other than such payments as are contemplated by this
                Agreement or the Stock Grants (or any other fully executed
                agreement between the Flaherty Limited Partner, on one hand, and
                any NAM Partner, NorthStar or any of their Affiliates, on the other
                hand), unless otherwise previously approved by the Executive
                Committee.

                (Mahoney Aff. Ex. A (Partnership Agreement) § 7.6.)

        16.     Nowhere in the Partnership Agreement did CLNY agree to indemnify Flaherty.

To the contrary, Section 5.2 of the Partnership Agreement made clear: “Except as otherwise

provided by the [Delaware Revised Uniform Limited Partnership] Act, the debts, obligations and

liabilities of the Partnership, whether arising in contract, tort, or otherwise, shall be the debts,

obligations and liabilities solely of the Partnership, and no Partner shall be obligated personally

for any such debt, obligation or liability of the Partnership. . . .” (Mahoney Aff. Ex. A

(Partnership Agreement) § 5.2.)

        17.     Section 12.17 of the Partnership Agreement provides that the prevailing party in

any litigation arising out of the Partnership Agreement is entitled to its reasonable attorneys’

fees, costs, and disbursements.

                        Meiko Dixon’s Claims of Sexual Misconduct by Flaherty

        18.     Meiko Dixon (“Dixon”) was formerly employed by CLNY as an Office Manager

and was assigned to work for Healthcare Opportunity JV, LP as Flaherty’s Executive Assistant.




                                                   5
           Case 1:21-cv-04645-AJN Document 1 Filed 05/24/21 Page 6 of 12




        19.      As part of her employment with CLNY, Dixon agreed to a “Mutual Agreement to

Arbitrate Claims.” (Mahoney Aff. Ex. B (Mutual Agreement to Arbitrate Claims).) As part of

this arbitration agreement, Dixon agreed to “consent to the resolution by arbitration of any and

all claims, disputes, or controversies arising out of or relating to [her] application for

employment, employment or termination of employment with [CLNY] by final and binding

arbitration before a neutral arbitrator.” (Id.)

        20.      Dixon’s employment with CLNY ended in December 2017 and, thereafter, she

entered into a severance agreement that included a general release of claims in favor of CLNY.

        21.      Also in December 2017, Dixon accused Flaherty of engaging in inappropriate

sexual misconduct in the workplace. (Mahoney Aff. Ex. C (Dixon Demand Letter).) Dixon did

not assert—and has not asserted—any claims against CLNY. (Id.)

                                       Flaherty’s Indemnification Demand

        22.      On January 17, 2018 and February 1, 2018, Flaherty served letters upon CLNY

claiming that, among other things, CLNY had an obligation to indemnify him against Dixon’s

claim under the Partnership Agreement—despite neither Partner agreeing to indemnify the other

under that agreement. (Amdursky Aff. Exs. A-B (Demand Letters).)3

        23.      While Healthcare Opportunity JV, LP is a valid and extant enterprise, it currently

does not have, and may not in the future have, any liquidity to satisfy any indemnification it

owes to Flaherty (or to CLNY). On information and belief, Flaherty is seeking indemnification

from CLNY, rather than Healthcare Opportunity JV, LP for this reason.




3
 References to the “Amdursky Affidavit” refer to the Affidavit of Eric J. Amdursky in Support of Plaintiff CLNY’s
Order to Show Cause, filed herewith and dated May 24, 2021.



                                                        6
          Case 1:21-cv-04645-AJN Document 1 Filed 05/24/21 Page 7 of 12




       24.     Pursuant to Section 7.6(c) of the Partnership Agreement, Healthcare Opportunity

JV, LP provided Flaherty with access to insurance that covered him as an agent of Healthcare

Opportunity JV, LP.

       25.     CLNY responded to Flaherty’s demand on February 15, 2018. (Amdursky Aff.

Ex. C (Response to Demand Letter).) It explained it had no obligation to indemnify him under

the Partnership Agreement or any other common law indemnification theory.

                                      Flaherty’s Arbitration Demand

       26.     Flaherty, through his attorney, served a demand for arbitration on Dixon and

CLNY in January 2019. He purported to include CLNY in the Arbitration based on his

indemnification claim. (See generally Mahoney Aff. Ex. D (Demand for Arbitration).)

       27.     On February 6, 2019, CLNY, through its attorneys, served letters upon JAMS and

Flaherty explaining that it was not obligated to participate in the Arbitration. (See generally

Mahoney Aff. Exs. E-F (Letters to JAMS and Flaherty).) CLNY noted that the parties had never

agreed to arbitrate any claims under the Partnership Agreement and in fact had expressly agreed

that the state and federal courts of New York County would be the exclusive jurisdiction for

resolving any dispute arising out of the Partnership Agreement. (Id.) It further explained that it

would not be participating in the Arbitration unless ordered to do so by a New York court,

pursuant to the exclusive choice-of-forum clause in the Partnership Agreement. (See Mahoney

Aff. Ex. E (Colony Letter to JAMS) at 1.)

       28.     On March 4, 2019, Flaherty served a letter on JAMS asserting that the arbitral

panel had jurisdiction over his indemnification claims. (See Mahoney Aff. Ex. G (Flaherty

Letter to JAMS) at 1.) In this letter, Flaherty claimed his alleged right to indemnification arose




                                                 7
            Case 1:21-cv-04645-AJN Document 1 Filed 05/24/21 Page 8 of 12




from the Partnership Agreement, but ignored the Partnership Agreement’s forum selection

clause.

          29.   In response to various communications from JAMS and Flaherty, CLNY

informed JAMS repeatedly (in letters dated on or about April 29, 2019; January 30, 2020; May

18, 2020; July 22, 2020, October 30, 2020, and February 25, 2021) that CLNY objected to the

jurisdiction of JAMS and would not participate in the arbitration unless and until it was ordered

to do so by a New York court in accordance with the terms of the Partnership Agreements. (See

Mahoney Aff. Exs. H-M.)

          30.   In or about May 2020, Flaherty and Dixon scheduled a five-day arbitration for

June 14-18, 2021 with the Arbitrator. On May 29, 2020 and June 5, 2020, Flaherty served two

subpoenas on CLNY seeking documents relating to Dixon’s claims of sexual harassment against

Flaherty.

          31.   In or about July 2020, Flaherty and Dixon informed JAMS that they had entered

into a settlement, which resulted in the dismissal of Dixon from the arbitration proceeding. In

response to Flaherty seeking to enforce a subpoena against CLNY to produce documents relating

to Dixon’s underlying claims, CLNY sent letters to JAMS on July 22, 2020 and October 30,

2020 repeating its objection to participate in the arbitration proceeding and that it no longer

needed to produce documents in a case that had been settled. Neither JAMS nor Flaherty

responded to the October 30, 2020 letter.

          32.   On February 19, 2021, JAMS sent an invoice to Flaherty and CLNY requesting

payment for the five-day arbitration that Flaherty and Dixon had scheduled for June 2021.

CLNY sent a letter, dated February 25, 2021, repeating its position that it objected to the

jurisdiction of JAMS and would not participate in the arbitration. Thereafter, on April 2 and 19,




                                                  8
          Case 1:21-cv-04645-AJN Document 1 Filed 05/24/21 Page 9 of 12




2021, JAMS informed Flaherty and CLNY in writing that it would cancel the arbitration unless it

received payment for the five-day arbitration proceeding that Dixon and Flaherty previously

scheduled. (See Mahoney Aff. Exs. N-O.) In response, on April 20, 2020, Flaherty informed

JAMS that Flaherty had settled with Dixon, that CLNY had informed JAMS that it did not intend

to participate in the arbitration, that Flaherty wished to proceed with a one-day arbitration

proceeding (without CLNY appearing) and that Flaherty would pay an invoice for a one-day

arbitration proceeding. On April 20, 2021, JAMS stated that it would determine whether the

arbitrator would agree to proceed with the arbitration and, if so, would send a revised invoice to

Flaherty allowing for him to pay for a one-day arbitration proceeding without CLNY’s

participation.

       33.       On April 26, 2021, JAMS confirmed the arbitrator determined he would allow

Flaherty to pursue with his arbitration proceeding against CLNY despite Flaherty having no

written agreement with CLNY to arbitrate disputes and in direct violation of the forum selection

provision in the Partnership Agreement. Accordingly, CLNY seeks relief from this Court to stay

the arbitration and require Flaherty to litigate his dispute for indemnification in accordance with

the terms of the Partnership Agreement in this Court.

 COUNT I: DECLARATORY AND INJUNCTIVE RELIEF STAYING ARBITRATION

       34.       CLNY realleges and incorporates by reference each and every allegation

contained in paragraphs 1 through 33 as though fully set forth herein.

       35.       It is axiomatic that arbitration is a matter of contract and that a party cannot be

compelled to arbitrate a dispute when it has not agreed to do so. Isaacs v. OCE Bus. Servs., Inc.,

968 F. Supp. 2d 564, 566-67 (S.D.N.Y. 2013). Here, CLNY has not agreed to arbitrate the

dispute raised in the Arbitration. To the contrary, the parties have expressly agreed to litigate




                                                    9
         Case 1:21-cv-04645-AJN Document 1 Filed 05/24/21 Page 10 of 12




those claims in the courts of New York. Thus, there is no valid agreement to arbitrate the claims

asserted in the Arbitration, and no obligation for CLNY to participate in that arbitration.

       36.     An actual and justiciable controversy exists between CLNY and Flaherty with

respect to the arbitrability of Flaherty’s indemnification claim.

       37.     The entry of a declaratory judgment with respect to whether CLNY is required to

arbitrate its dispute with Flaherty is necessary and would be effective to resolve the controversy

between CLNY and Flaherty.

       38.     For these reasons, CLNY respectfully requests that the Court enter judgment

declaring that CLNY has no obligation to arbitrate Flaherty’s indemnification claim.

       39.     In the alternative, CLNY asks the Court to permanently stay the Arbitration.

COUNT II - DECLARATORY JUDGMENT THAT FLAHERTY IS NOT ENTITLED TO

                             INDEMNIFICATION FROM CLNY

       40.     CLNY realleges and incorporates by reference each and every allegation

contained in paragraphs 1 through 39 as though fully set forth herein.

       41.     Flaherty’s claim to indemnification arises under Section 7.6 of the Partnership

Agreement. Under New York law, a dispute over the interpretation of a contract is a matter of

law for a court to decide. Int’l Multifoods Corp. v. Comm. Union Ins. Co., 309 F.3d 76, 83 (2d

Cir. 2002).

       42.     Flaherty and CLNY are both partners in the Healthcare Opportunity JV, LP

formed by the Partnership Agreement.

       43.     The plain language of Section 7.6 of the Partnership Agreement makes clear that

Flaherty is not entitled to indemnification from CLNY because that provision provides that

“[t]he Partnership shall indemnify and hold harmless the Partners . . . from and against any and




                                                 10
          Case 1:21-cv-04645-AJN Document 1 Filed 05/24/21 Page 11 of 12




all losses, claims, demands, costs, judgments, fines, settlements, and other amounts arising from

any and all claims, demands, actions, suits, or proceedings . . . arising out of or incidental to the

business of the Partnership.” (Mahoney Aff. A (Partnership Agreement) § 7.6) (emphasis

added). The Partnership Agreement further provides in Section 5.2 that any “debts, obligations,

and liabilities of the Partnership” will be “the debts, obligations and liabilities solely of the

Partnership, and no Partner shall be obligated personally for any such debt, obligation, or

liability of the Partnership.” (Id. § 5.2) (emphasis added).

         44.   To the extent Flaherty is entitled to any indemnification, according to Sections 7.6

and 5.2 of the Partnership Agreement, inter alia, he must seek that indemnification from

Healthcare Opportunity JV, LP, not from CLNY or any other partner.

         45.   Flaherty also has no statutory claim to indemnification.

         46.   An actual and justiciable controversy exists between CLNY and Flaherty with

respect to Flaherty’s claim to indemnification.

         47.   CLNY seeks a declaratory judgment that Flaherty is not entitled to

indemnification from CLNY, whether as a matter of contract or a matter of statute.

                                         PRAYER FOR RELIEF

         WHEREFORE, CLNY respectfully requests that the Court enter an Order:

         1.    Declaring that CLNY has no obligation to arbitrate Flaherty’s indemnification

claim;

         2.    Awarding preliminary injunctive relief to stay the Arbitration Flaherty has

instituted against CLNY;

         3.    Declaring that Flaherty has no right to indemnification, contractual or otherwise,

from CLNY;




                                                  11
         Case 1:21-cv-04645-AJN Document 1 Filed 05/24/21 Page 12 of 12




       4.     Awarding CLNY its reasonable attorneys’ fees, costs, and disbursements in this

action; and

       5.     Granting CLNY such other relief as the Court may deem just and proper.



Dated: May 24, 2021                               Respectfully submitted,
       New York, New York

                                               /s/ Charles J. Mahoney__________________
                                               Charles J. Mahoney
                                               O’MELVENY & MYERS LLP
                                               Times Square Tower
                                               7 Times Square
                                               New York, New York 10036-6537
                                               Tel: (212) 326-2000
                                               cmahoney@omm.com

                                               Eric J. Amdursky*
                                               Kristin M. MacDonnell*
                                               *Pro hac vice pending
                                               O’MELVENY & MYERS LLP
                                               2765 Sand Hill Road
                                               Menlo Park, California 94025
                                               Tel: (650) 473-2600
                                               eamdursky@omm.com
                                               kmacdonnell@omm.com

                                                  Counsel for Plaintiff
                                                  Colony Capital, Inc.




                                             12
